DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 12/07/2020.
3.    	Claims 1-10 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 12/07/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 12/07/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Co-pending application 17/255812. Although the conflicting claim is not identical, it is not patentably distinct from each other because claim(s) 1 of U.S. Co-pending application 17/255812 contain(s) almost every element of claim 1 of the instant application as compared in the following table:
US Application 16/972,893
US Co-pending 17/255,812
Independent claim 1.  A wireless battery management system for vehicles, the wireless battery management system comprising:

at least one cell module controller (CMC) having a wireless communication module and a battery module; and

a battery master controller (BMC) wirelessly connected to the wireless communication module of the at least one CMC and configured to manage the at least one CMC,

wherein the BMC is configured to transmit an Advertising message configured for the at least one CMC and receive a Connection Indication message from the at least one CMC, and

wherein the BMC is configured to manage the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages for checking versions and supported features.
Independent claim 1.  A wireless battery management system for vehicles, the wireless battery management system comprising:

at least one cell module controller (CMC), as a slave device, having a wireless communication module and a battery module; and
a battery master controller (BMC), as a master device, wirelessly connected to the wireless communication module of the at least one CMC and configured to manage the at least one CMC,

wherein the BMC is configured to transmit Advertising data configured for the at least one CMC,


wherein the at least one CMC is configured to transmit Scan Request data to the BMC in response to the configured Advertising data,
wherein the BMC confirms that the at least one CMC has correctly received the Advertising data,
wherein the BMC is configured to transmit Scan Response data to the at least one CMC in response to the Scan Request data, and
wherein the configured Advertising data includes scheduling information for a_next Advertising data transmission.


Regarding independent claim 1 of the instant application, claim 1 of U.S. Co-pending application 17/255812 discloses all the subject matter of the instant application with the exception wherein the BMC is configured to manage the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages for checking versions and supported features.
In similar field of endeavor, KUUSILINNA et al. (US 20130288600 A1).discloses wherein the BMC is configured to manage the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages for checking versions and supported features (KUUSILINNA, para. 142: wireless charger existence may be advertised by the wireless charger using a short-range communications protocol. A mobile wireless device using the short-range communications protocol may search for a wireless charger, based on the charged state of the mobile device's battery. The short-range communications protocol may be used to exchange charging information between the wireless charger and the mobile wireless device to be charged. Then, the wireless charger may initialize the charging operation by beginning to feed current to the coils or other similar elements. Using the short-range communications protocol, the charged device is guided to the correct position relative to the other device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as allowing the BMC to manage the CMC based on the configured Advertising message and the Connection Indication message as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanadham et al. (US 20160021488 A1) in view of Kuusillinna et al. (US 20130288600 A1).

Regarding claim 1, Viswanadham discloses a wireless battery management system for vehicles (Viswanadham, para. 4: Bluetooth use in a vehicle e.g. Bluetooth is commonly used for wirelessly connecting a portable device with one or more other portable devices over a short range), the wireless battery management system comprising:
at least one cell module controller (CMC) (Viswanadham, Fig. 2, para. 29: processor 202) having a wireless communication module (Viswanadham, Fig. 2, para. 31: network interface 206) and a battery module (Viswanadham, para. 56: battery of the computing device); and
a battery master controller (BMC) wirelessly connected to the wireless communication module of the at least one CMC and configured to manage the at least one CMC (Viswanadham, para. 56: a computing device may adjust the range of transmission by lowering the transmission power in order to reduce battery usage),
wherein the BMC is configured to transmit an Advertising message configured for the at least one CMC and receive a Connection Indication message from the at least one CMC (Viswanadham, para. 56, 45: the range of transmission for an advertisement packet may be controlled based on a battery power level of the computing device. Moreover, section 45 discloses upon receiving the advertisement packet, the wireless headset may send a pairing or connection request to Bluetooth device ).
Viswanadham does not appear to explicitly discloses wherein the BMC is configured to manage the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages for checking versions and supported features.
In similar field of endeavor, KUUSILINNA discloses wherein the BMC is configured to manage the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages for checking versions and supported features (KUUSILINNA, para. 142: wireless charger existence may be advertised by the wireless charger using a short-range communications protocol. A mobile wireless device using the short-range communications protocol may search for a wireless charger, based on the charged state of the mobile device's battery. The short-range communications protocol may be used to exchange charging information between the wireless charger and the mobile wireless device to be charged. Then, the wireless charger may initialize the charging operation by beginning to feed current to the coils or other similar elements. Using the short-range communications protocol, the charged device is guided to the correct position relative to the other device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as allowing the BMC to manage the CMC based on the configured Advertising message and the Connection Indication message as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 2, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 1, however, KUUSILINNA further discloses wherein the configured Advertising message includes information about a version of the BMC and information about a supported feature of the BMC (KUUSILINNA, para. 172, 178: discloses a version of the battery master controller and information of supported features of the BMC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as the configured Advertising message includes information about a version of the BMC and information about a supported feature of the BMC as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 3, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 1, however, KUUSILINNA further discloses wherein the configured Advertising message includes resource allocation information for each CMC (KUUSILINNA, para. 176: it is also possible to allocate EIR data type for either the wireless charger or the charged device, as shown in Table 1.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as the configured Advertising message includes resource allocation information for each CMC as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 4, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 1, however, KUUSILINNA further discloses wherein the Connection Indication message includes information about a version of the CMC and information about a supported feature of the CMC (KUUSILINNA, para. 172, 178: discloses a version of the battery master controller and information of supported features of the CMC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as the configured Advertising message includes information about a version of the CMC and information about a supported feature of the CMC as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 5, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 3, wherein the Connection Indication message is transmitted based on the resource allocation information, and wherein the Connection Indication message includes contention resolution information (Viswanadham, para. 45: the Bluetooth device 400 may be in advertisement mode to establish a connection with another computing device. For example, referring again to the scenarios above, consider that Bluetooth device 400 is incorporated with the computing device. As such, the wireless headset may scan for a desirable advertising packets sent by Bluetooth device 400. Upon receiving the advertisement packet, the wireless headset may send a pairing or connection request to Bluetooth device 400. Once the pairing is established, the wireless headset may become the slave device and the Bluetooth device 400 may become the master device).

Regarding claim 6, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 1, however, KUUSILINNA further discloses wherein the BMC is configured to manage the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages about security session keys (KUUSILINNA, para. 142, 167: wireless charger existence may be advertised by the wireless charger using a short-range communications protocol. A mobile wireless device using the short-range communications protocol may search for a wireless charger, based on the charged state of the mobile device's battery. Moreover, section 167 discloses the rechargeable battery-powered device 200 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as managing the at least one CMC based on the configured Advertising message and the Connection Indication message without exchanging messages about security session keys as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 7, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 6, however, KUUSILINNA further discloses wherein each of the configured Advertising message and the Connection Indication message includes security key information (KUUSILINNA, para. 142, 167: wireless charger existence may be advertised by the wireless charger using a short-range communications protocol. A mobile wireless device using the short-range communications protocol may search for a wireless charger, based on the charged state of the mobile device's battery. Moreover, section 167 discloses the rechargeable battery-powered device 200 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as each of the configured Advertising message and the Connection Indication message includes security key information as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 8, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 6, however, KUUSILINNA further discloses wherein each of the configured Advertising message and the Connection Indication message includes encryption start information (Viswanadham, para. 167: the rechargeable battery-powered device 200 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as each of the configured Advertising message and the Connection Indication message includes encryption start information as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.

Regarding claim 9, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 6, wherein the wireless battery management system for vehicles is applied whenever a vehicle is started (Viswanadham, para. 4: Bluetooth is commonly used for wirelessly connecting a portable device with one or more other portable devices over a short range e.g. Interpreted as Bluetooth use in a vehicle).

Regarding claim 10, Viswanadham as modified by KUUSILINNA discloses the wireless battery management system of claim 6, however, KUUSILINNA further discloses wherein the BMC is configured to transmit and receive data to and from the at least one CMC based on the configured Advertising message and the Connection Indication message (KUUSILINNA, para. 127, 142, 144: A connectable Bluetooth.TM. device listens for a page request on its page scan channel and, once received, enters into a sequence of exchanges with the paging device. Moreover, sections 142, 144 disclose the Bluetooth communications protocol may be used to exchange charging information between the wireless charger and the mobile wireless device to be charged).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuusilinna into the teachings of Viswanadham such as BMC is configured to transmit and receive data to and from the at least one CMC based on the configured Advertising message and the Connection Indication message as taught by Kuusilinna. The motivation for doing so would have been to provide information usable for characterizing charging capabilities of the wireless charging device.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Ozluturk (US 7904113 B2) discloses a method that involves providing an interface between a wireless transmit/receive unit (WTRU) (205) and an auxiliary device. Current peripheral device requirements of the WTRU are determined. A list of currently available peripheral devices are presented on a display of the WTRU. A radio frequency (RF) environment of the WTRU is scanned to determine if there are any available wireless auxiliary devices proximate to the WTRU.
-	Linsky et al. (US 20150201455 A1) discloses a method that involves receiving (1002) a packet indicating suspending the connection over a connection at a device. The determination is done whether the resume suspended connection request is a request to resume the connection associated with the suspended connection attribute record. The resuming (1026) is based on the connection attributes that are in suspended connection attribute record in response to affirmative result of determining, resuming the connection.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466